Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing corrections were received on 15 April 2021. These drawings are approved.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirao (US 10,163,551).  
Regarding claim 11, Hirao teaches a method of manufacturing a hairpin (U-shape) winding motor for a vehicle (c.12:30-48), the method comprising: 
generating a pattern coil (twisted assembly conductor) 201 by arranging a plurality of coils (conducting wires) 109 coated with an insulator 204a (c.8:35-37) and then compressing the arranged coils in four or more directions using a jig (second & third pressure rollers 151/152 apply pressure in Z- and Y-directions; c.7:60-c.8:15; Fig.2) corresponding to an area of a slot including in a stator (not shown; c.12:30-48);
molding (press-forming) a hairpin (U-shape) using the pattern coil (c.12:30-48); and 
arranging the hairpin in the slot in the stator (i.e., “after the conducting wire assembly has been cooled…, short coil wires, not shown, that are curved in a general U-shape or a general C-.

    PNG
    media_image1.png
    478
    753
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 6,894,417) in view of Hasegawa et al. (US 9,196,392). 
Regarding claim 11, Cai teaches the claimed method of manufacturing a hairpin winding motor for a vehicle (c.1:15-32; c.4:8-32), the method comprising: 
generating a pattern coil (multi-stranded conductor) formed by arranging a plurality of coils corresponding to an area of a slot included in a stator (each conductor comprises plurality of strands; c.4:26-36; Figs.4a-4b); 
molding a hairpin using the pattern coil (i.e., multi-stranded conductor shaped into U-shapes; c.4:36-40);
and arranging the hairpin in the slot in the stator (c.4:39-40). 

    PNG
    media_image2.png
    270
    550
    media_image2.png
    Greyscale

Cai does not teach the multi-stranded conductor is not “coated with an insulator and then compressing the arranged coils in four or more directions using a jig.”
But, Hasegawa teaches a method of manufacturing a winding motor for a vehicle, the method comprising: generating a pattern coil by arranging a plurality of coils (wire strands) 32 coated with an insulator (c.3:53-62; Figs.3-4) and then compressing the arranged coils in four or more directions using a jig (e.g., groove rolling using four rollers 46; Fig.6) corresponding to an area of a slot 26 included in a stator (c.4:32-55).  Hasegawa’s pattern coil comprising a plurality of bundled wires inhibits a circulating current from being generated as a result of wires being welded together and inhibits the wires from coming apart (c.1:30-51). 

    PNG
    media_image3.png
    674
    399
    media_image3.png
    Greyscale
 		
    PNG
    media_image4.png
    652
    369
    media_image4.png
    Greyscale

. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US Pat.Pub.20140115876) in view of Yamada et al. (JP 2009-199749).
Regarding claim 11, Okada teaches a method of manufacturing a hairpin winding (“segment coil”) motor for a vehicle1, the method comprising: 
generating a pattern coil by arranging (in a ‘bundling step’) a plurality of coils (conducting wires) 16a-16f coated with an insulator (¶[0027]) corresponding to an area of a slot (between teeth 108) included in a stator 106 (¶[0025]-¶[0027]; ¶[0030]; ¶[0037]); 
molding a hairpin (segment coil) 10 using the pattern coil (note U-shape of die 22; Fig.4); 
and arranging the hairpin 10 in the slot in the stator 106 (¶[0025]; Figs.1&4-5).  

    PNG
    media_image5.png
    407
    424
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    646
    347
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    522
    274
    media_image7.png
    Greyscale


	But, Yamada teaches a lead wire and manufacturing method therefor comprising a pattern coil (stranded wire) 10 with a plurality of strands 11 coated with an insulating layer 12 and compression-molded in four directions using a jig (mold with four rollers 33; Fig.5), to thereby provide a wire with reduced eddy current loss, improved heat radiation and space factor, lower manufacturing cost and excellent manufacturing efficiency (abstract).
		
    PNG
    media_image8.png
    269
    341
    media_image8.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Okada and compress the arranged coils in four or more directions using a jig since Yamada teaches this would have provided a wire with reduced eddy current loss, improved heat radiation and space factor, lower manufacturing cost and excellent manufacturing efficiency.
Claims 13 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over any of Hirao, Cai & Hasegawa or Okada & Yamada as applied to claim 11, further in view of Iwaya et al. (US Pat.Pub.2019/0296596).
Regarding claim 13, Cai & Hasegawa substantially teaches the invention including the cross-sectional area of the pattern coil corresponding to the size of the slot (Cai Fig.4a, Hasegawa Fig.3) and the teaching in Hasegawa that the diameter of the conducting wires 32 may 
But, Iwaya teaches a winding electrical wire comprising litz wires bundled or braided together, each litz wire 1a having a diameter appropriately selected within a range of 0.05 to 1 mm in order to achieve flexibility, increase the space factor and reduce eddy current loss (abstract; ¶[0042]; Fig.1).
Thus, it would have been obvious before the effective filing date to provide each of the plurality of coils in the pattern coil of Hirao, Cai & Hasegawa or Okada & Yamada with a diameter of 1 mm or less since Iwaya teaches this range of diameters would have achieved flexibility, increased the space factor and reduced eddy current loss. 
Regarding claim 14, in Hirao the pattern coil has a rectangular cross-sectional area in which n x m coils (n and m being natural numbers) are integrated (c.8:8-9; Fig.2). Similarly, in Hasegawa the pattern coil has a rectangular cross-sectional area in which n x m coils (n and m being natural numbers) are integrated (c.4:45-55; Fig.6), and in Yamada the pattern coil comprises a rectangular cross-sectional area in which n x m coils 11 (n and m being natural numbers) are integrated (Fig.5).
Regarding claim 15, in Hirao the pattern coil has a polygonal cross-sectional area (c.8:8-9; Fig.2). Similarly, in Hasegawa the pattern coil has a polygonal cross-sectional area (c.4:45-55) and in Yamada the pattern coil has a polygonal cross-sectional area (Fig.5).  

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot in view of the new ground of rejections
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The preamble’s intended use recitation “for a vehicle” is not given patentable weight since it does not distinctly define any of the claimed invention’s limitations.  See MPEP 2111.02(II).